                         Case 3:20-cv-12827-MAS-DEA Document 1-1 Filed 09/18/20 Page 1 of 1 PageID: 25
    JS44 (Rej.06/17)                                                               CIVIL COVER SHEET
    The JS 44;Jcivil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadin&s or other papers as required by law except as
    provided ~ local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose opnitiating the civil docket sheet. (SEE INSTRUCnONS ON NEXT PAGE OF Tms FORMJ

    I. (a) RLAINTIFFS                      Michael Patrick Siano                                                       DEFENDANTS M&T BANK, PARKER McCAY
                                                                                                                                        LAW OFFICES P.A. and All Unknown Parties

         (b)   County of Residence ofFirst Listed Plaintiff               Ocean                                        County of Residence of First Listed Defendant
                                        (EXCEPT IN U.S. PLAINTIFF CASES)
                                                                          - ----------                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE:     IN LAND coNDE~'!_l~A~. ue nm L¾/A-riii oD
                                                                                                                                 THETRACTOFL.t\..lf"\IN'e-VIW,! ~ "T

         (C)   A ~omeys (Firm Name, Address, and Telephone Numbe,;)                                                     Attorneys (IfKnow11)

                                                                                                                                                                       SEP' 7 2020
                                                                                                                                                                                                    _M
                                                                                                                                                                  r,., A:30
II. BASIS OF JURISDICTION (Placean "X"inOneBoxOnly)                                                     m. CITIZENSHIP OF PRINCIPAL P~.u.... ~ ~ a n "X"inOneBoxforP/aintifJ
•        I   U.S. bovernment                ~3         Federal Question
                                                                                                                 (For Diversity Cases Only)
                                                                                                                                          PTF           DEF
                                                                                                                                                                                       and One Box for Defendant)
                                                                                                                                                                                                      PTF      DEF
                PlJintiff                                (U.S. Govemment Not a Party)                       Citizen of This State           I •         •     l   Incorporated or Principal Place          •
                                                                                                                                                                                                           4      4 •
                                                                                                                                                                    of Business In This State

•
                 I                             •                                                                                              •         •
         2   U.S. 1,ovemment                       4   Diversity                                 ,          Citizen of Another State              2           2   Incorporated and Principal Place         •   5    •   5
                                                         (Indicate Citizenship ofParties In Item Im)                                                                 of Business In Another State
               Dlendant
                                                                                                            Citizen or Subject of a           •   3     •     3   Foreign Nation                           •   6    •   6
                                                                                                              F orefon Countrv
IV. NATURE OF SUIT (Place an "X""OBOI~
                               ,n ne ox n[Y.                                                                                                             erICkhere tior: N ature o fS Ult. Cd
                                                                                                                                                                                            o e Descnoltons.
I               CONTRACT                                                 TORTS                                   FORFEITURE/PENALTY                         BANKRUPTCY                         OTHER STATUTES               I
    •    II OInsuclnce                          PERSONAL INJURY                PERSONAL INJURY              CJ 625 Drug Related Seizure           •   422 Appeal 28 USC 158            CJ 375 False Claims Act
    CJ 120 Maririe                         CJ   310 Airplane                 • 365 Personal Injury -                of Property 21    use 881     •   423 Withdrawal                   CJ 376 Qui Tam (31 USC
    •  130 Mille{ Act                      •    315 Airplane Product                 Product Liability      •    690Other                                 28USC 157                             3729(a))
    CJ 140 Negotiable Instrument                     Liability               • 367 Health Care/                                                                                        • 400 State Reapportionment
    •  150 RecoJery of Overpayment         •    320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                   CJ 410 Antitrust
           & Enforcement of Judgment                 Slander                        Personal Injury                                               •  820 Copyrights                    • 430 Banks and Banking
    CJ 151 Medidare Act                    •    330 Federal Employers'              Product Liability                                             CJ 830 Patent                        CJ 450 Conunerce
    CJ 152 Recoiery of Defaulted                     Liability               • 368 Asbestos Personal                                              CJ 835 Patent - Abbreviated          CJ 460 Deportation
           Studc t Loans                   •    340Marine                            Injury Product                                                      New Drug Application          •    4 70 Racketeer Influenced and
           (Excl~des Veterans)             CJ   345 Marine Product                   Liability                                                    •  840 Trademark                               Corrupt Organizations
•      153 Recovery of Overpayment                   Liability               PERSONAL PROPERTY                             LABOR                     SOCIAi SECURITY                   •    480 Consumer Credit
           ofVet~ran's Benefits            •    350 Motor Vehicle            • 3 70 Other Fraud            •     710 Fair Labor Standards         •  861 HIA (1395ft)                  •    490 Cable/Sat TV
•      160 Stockl)olders' Suits            CJ   355 Motor Vehicle          JI{ 371 Truth in Lending                   Act                         •  862 Black Lung (923)              d    850 Securities/Conunodities/
•      190 Other Contract                           Product Liability        • 380 Other Personal          •     720 Labor/Management             •  863 DIWC/DIWW (405(g))                      Exchange
•      195 Con~ct Product Liability        CJ   360 Other Personal                  Property Damage                   Relations                   CJ 864 SSID Title XVI                CJ   890 Other Statutory Actions
•        196 Francre                                Injury                   • 385 Property Damage          CJ   740 Railway Labor Act            •  865 RSI (405(g))                  CJ   891 Agricultural Acts
                                           CJ   362 Personal Injury -               Product Liability       CJ   751 Family and Medical                                                •    893 Environmental Matters
                                                    Medical Malpractice                                               Leave Act                                                        •    895 Freedom of Information
I            REAU PROPERTY                        CMLRIGHTS                 PRISONER PETITIONS              CJ   790 Other Labor Litigation           FEDERAL TAX SUITS                          Act
• 210 Land ctondemnation                   IJ   440 Other Civil Rights         Habeas Corpus:               CJ   791 Employee Retirement          •   870 Ta,ces (U.S. Plaintiff       CJ   896 Arbitration
• 220 Forecl?sure                          •    441 Voting                   • 463 Alien Detainee                    Income Security Act                  or Defendant)                CJ   899 Administrative Procedure
• 230 Rent Lease & Ejectment               •    442 Employment               • 510 Motions to Vacate                                              •   871 IRS-Third Party                        Act/Review or Appeal of
CJ 240 Torts tp Land                       •    443 Housing/                        Sentence                                                              26USC7609                              Agency Decision
• 245 Tort ~oduct Liability                         Acconunodations          • 530 General                                                                                             CJ   950 Constitutionality of
• 290 All Other Real Property              •    445 Amer. w/Disabilities • CJ 535 Death Penalty .                    IMMIGRATION                                                                 State Statutes
                                                    Employment                 Other:                      •     462 Naturalization Application
                                           •    446 Amer. w/Disabilities •   • 540 Mandamus & Other        •     465 Other Inunigration
                                                    Other                    • 550 Civil Rights                      Actions
                                           Cl   448 Education              Cl 555 Prison Condition
                                                                           CJ 560 Civil Detainee -
                                                                                    Conditions of
                                                                                    Confinement

V. ORIG~ (Placean "X"inOneBoxOnly)
j( l         Original              O 2 Removed from                O 3      Remanded from              O 4 Reinstated or        O 5 Transferred from              O 6 Multidistrict               0 8   Multidistrict
             Procee~ing                State Court                          Appellate Court                Reopened                     Another District                Litigation -                    Litigation -
                     I         '                                                                                                        (specify)                       Transfer                        Direct File


                   l
                                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                         1=s....u__.s
VI • CAU E OF ACTION ....Brief      __.__c.....1-'a=o.....1e=t__s e = · - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                 description of cause:
                     I                             Violation of Truth in Lend in and criminal racketeerin                                         •
VII. REQUESTED IN      O CHECK IF T,lilS IS A CLASS ACTION                                                       DEMAND$                                      CHECK YES only if demanded in complaint:
     CO~LAINT:            UNDER RULE 23, F.R.Cv.P.                                                                                                            JURY DEMAND:                   }(Yes         ONo
VIII. RET ATED CASE(S)
      IF          ANY   (See ins/roe/ions):
                                                                             JUDGE      Hodgson                                                       DOCKETNUMBER                 F-014382-19
                     I
DATE       I
09/16/2020,
roaomcsr••oNLY
         RECEIPT#                      AMOUNT                                       APPLYING IFP                                      JUDGE                             MAG.JUDGE
                                                       --------
